DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 have been elected by the applicant, without traverse, claims 9-20 have been withdrawn, as per applicant’s written response dated 11/09/2021, submitted in response to the Election/Restriction dated 09/09/2021. Claims 1-8 have been examined and rejected.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1 and 4-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sastry (U.S. PGPub 2020/0371901) in view of Holenstein et al. (U. S. Patent No. 9985823).
As per claim 1,
Sastry teaches a method (Sastry para 0081-0091, APM system 4000 an improved application-performance management system that monitors and manages the performance of one or more services or applications implemented as systems 411a-a-411c both during a performance test and during normal operation; a risk-analytics module (RAM) 409 that, using cognitive and statistical methods based on test results and on each system's, component's, and layer's past outage, utilization, and overload statistics (such its historical mean time between failures (MTTF) and mean time to repair (MTTR), intelligently assigns a probability of failure (or unavailability) score to each layer of each component of each system 411a-411c), 
comprising: identifying a plurality of failure issues experienced by a plurality of production nodes in a cloud computing system during a pre-production phase (Sastry para 0107-0113, step 503, master data module 405 determines the relative criticality level of the selected service or application by lookup into a table or database, by analysis of recorded technical information such as a system's topology, function, scope, or other technical characteristic or by means of inferences drawn from logged performance records (identifying failures with different types of level 1-5));
and selecting a subset of the plurality of failure issues based at least in part on correlation with service outages for the plurality of production nodes during a production phase (Sastry para 0114-0115 step 505, master module 405 determines whether the criticality identified in step 503 exceeds a predetermined threshold value, if the criticality level exceeds the threshold, then the system in step 507 performs a comprehensive 
Sastry fails to exclusively teach
performing a comparison between the subset of the plurality of failure issues and a set of failure issues experienced by a pre-production node during the pre-production phase; calculating a risk score for the pre-production node based at least in part on the comparison; and performing corrective action with respect to the pre-production node based at least in part on the risk score, wherein the corrective action is performed before the pre- production node enters the production phase.  
In a similar field of endeavor Holstein teaches performing a comparison between the subset of the plurality of failure issues and a set of failure issues experienced by a pre-production node during the pre-production phase (Holenstein see col. 14 lines 30-41, Failure Analysis Engine as shown in fig. 21, determine current availability statistics (failure issues related to production node and pre-production node) for each system in the redundant system loading from archives or determined as the system is operating , determine the probability distribution of failures from the maintained current availability statistics for each system in the redundant system by comparing the stagger time (the optimal differential start time) that leads to an optimal (typically largest) MTTF); 
calculating a risk score for the pre-production node based at least in part on the comparison (Holenstein see col. 14 lines 43-53, With the distributions of the two systems appropriately staggered and started, periodically determine the ongoing 
 and performing corrective action with respect to the pre-production node based at least in part on the risk score, wherein the corrective action is performed before the pre- production node enters the production phase (Holenstein see col. 14 lines 61-67, col. 15, lines 1-26,  When the Failure Prevention Engine is notified by the Failure Analysis Engine that the redundant system MTTF has fallen below an acceptable threshold, it will take actions to improve the availability of the redundant system to lengthen its MTTF,  actions may depend upon the particular threshold value below which the MTTF has fallen. actions are  1. Restart a node if it is about to fail due to a software problem. 2. Replace a critical hardware component if hardware failures happen after some period of time (such as a solid-state disk drive) 3. Dispatch a repairman if manual intervention is required. 4. Replace the redundant system in its entirety if it is nearing end-of-life. 5. Restart the nodes according to a staggering schedule if both nodes are apt to fail simultaneously from a software or hardware problem. 6. Reroute users to the node with the lowest probability of failure). 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Sastry with the teaching if Holenstein, as doing so would provide an efficient method for mitigating partially correlated failure modes to increase application availability between plurality of 

As per claim 4,
Sastry in view of Holenstein, teaches the method of claim 1, wherein identifying the plurality of failure issues comprises: obtaining a first set of test results from a first set of tests that a system integrator performs on the plurality of production nodes; and obtaining a second set of test results from a second set of tests that a cloud computing provider performs on the plurality of production nodes (Sastry see para 0131-0133, TOM 407 in this step might test the operating system layers of nodes 810a and 810b of system 8100, the middleware layers of nodes 820a-8203 of system 8200, the application layers of nodes 830a and 830b of system 8100, and the hardware layers of nodes 840a and 840b of system 8400);

As per claim 5,
Sastry in view of Holenstein, teaches the method of claim 1, further comprising determining, for each failure issue of the plurality of failure issues, a frequency of occurrence metric that indicates how many of the plurality of production nodes experienced the failure issue during the pre- production phase (Sastry, see para 0119, if the master data module 405 has received information showing that a middleware layer of nodes 810a and 810b system 8100 exhibit unacceptably high unavailability during an unacceptably high number of failure paths, then the downstream system might respond a and 810b in order to provide greater redundancy for what appears to be a vulnerability in the high-availability architecture).

As per claim 6,
Sastry in view of Holenstein, teaches the method of claim 1, further comprising classifying the plurality of failure issues into a plurality of categories corresponding to different hardware components (Sastry see para 0133, it may be possible to operate a particular node layer in more than one mode. Testing such a layer would then require more than one test pass. For example, if the hardware layers of system 8400 can assume two possible modes of operation during normal provision of the managed service, then testing such a layer would require two iterations of the procedure of steps 607-611, each of which induces a different mode-specific failure in the hardware layer of node 840a, 840b, 840c, or 840d).

As per claim 7,
Sastry in view of Holenstein, teaches the method of claim 1, wherein the corrective action comprises at least one of: repairing the pre-production node; replacing the pre-production node; replacing a component within the pre-production node; or placing the pre-production node in a state of probation (Holenstein see col. 14 lines 61-67, col. 15, lines 1-26,  When the Failure Prevention Engine is notified by the Failure Analysis Engine that the redundant system MTTF has fallen below an acceptable threshold, it will take actions to improve the availability of the redundant system to lengthen its MTTF,  actions may depend upon the particular threshold value below 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Sastry with the teaching of Holenstein and the motivation to do so would be the same as described in relation to claim 1.

As per claim 8,
Sastry in view of Holenstein, teaches the method of claim 1, further comprising: determining, for each failure issue of the plurality of failure issues, a mean time to repair metric; and prioritizing repairs based at least in part on the mean time to repair metric (Sastry see para 0088, risk-analytics module (RAM) 409 that, using cognitive and statistical methods based on test results and on each system's, component's, and layer's past outage, utilization, and overload statistics (such its historical mean time between failures (MTTF) and mean time to repair (MTTR), intelligently assigns a probability of failure (or unavailability) score to each layer of each component of each system 411a-411c).


As per claim 2,
Sastry in view of Holenstein, teaches the method of claim 1, yet fails to teach wherein selecting the subset comprises: determining, for each failure issue of the plurality of failure issues, an average out of service metric for the plurality of production nodes that experienced the failure issue during the pre-production phase; and- 48 -FILED ELECTRONICALLYDocket No. 407838-US-NP selecting any failure issues whose average out of service metric satisfies a defined condition.
In a similar field of endeavor KATZ teaches determining, for each failure issue of the plurality of failure issues, an average out of service metric for the plurality of production nodes that experienced the failure issue during the pre-production phase; and- 48 -FILED ELECTRONICALLYDocket No. 407838-US-NP selecting any failure issues whose average out of service metric satisfies a defined condition (Katz, see para 0113-0116, a metric-based condition is defined by a measurement threshold, a duration, and method. The method determines how to evaluate the series of measurements to determine the condition, average, and the condition is evaluated to true if the average of measurements in the period specified by “duration” exceeds the “threshold”).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Sastry in view of Holenstein with the teaching Katz as doing so would provide an efficient method for analytics to identify the root cause of a potential problem detected within an analyzed group by monitoring subgroups within the analyzed group identified by the inferred 

As per claim 3,
Sastry in view of Holenstein in view of KATZ teaches the method of claim 2, wherein: the average out of service metric for a failure issue is an average value of an out of service metric calculated for the plurality of production nodes that experienced the failure issue; and the out of service metric calculated for a production node indicates how often the production node has been out of service since entering the production phase (KATZ, see para 0073-0074, three metrics can be relevant to this type of analysis: (i) a “CPU steal metric” that is related to the amount of time that a virtual machine is forced to “wait involuntarily” while the CPU is busy processing other tasks, for example for other customers, (ii) a “CPU utilization” metric that is related to the degree to which the CPU's available processing time and power is being utilized, and (iii) a “CPU idle” metric that is related to the amount of time in which an application has access to the CPU, but has no task for the CPU to perform).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Sastry in view of Holenstein with the teaching Katz and the motivation to do so would be the same as described in relation to claim 2.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2018/0267871 which teaches a method for raid failover by co-relating system issues between current server and pseudo-clone standby backend server;
U.S. PGPub 2019/0065357 which describes a method for continuous integration and continuous deployment by failure analysis, correlation and resolution;
U.S. PGPub 2017/0024312 which describes a system for precursor failure event pattern detection;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457